[Cite as State v. Stoutamire, 2022-Ohio-2926.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO.                                     CASE NO. 2019-T-0033

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        - vs -                                     Court of Common Pleas

DWAYNE A. STOUTAMIRE,
                                                   Trial Court No. 07 CR 148
                 Defendant-Appellant.


                                         MEMORANDUM
                                           OPINION

                                       Decided: August 22, 2022
                                       Judgment: Motion denied


Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Dwayne A. Stoutamire, pro se, PID# A532-253, Northeast Ohio Correctional Center,
2240 Hubbard Road, Youngstown, OH 44505 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Pending before this court is defendant-appellant, Dwayne Stoutamire’s,

Motion for Reconsideration pursuant to Appellate Rule 26(A) filed on June 27, 2022.

Plaintiff-appellee, the State of Ohio, filed a Motion in Opposition to Application for

Reconsideration on July 6, 2022.

        {¶2}     The underlying appeal, State v. Stoutamire, 11th Dist. Trumbull No. 2019-

T-0033, 2019-Ohio-4737, was decided on November 18, 2019.

        {¶3}     Ohio Appellate Rule 26(A) provides for the filing of an “[a]pplication for
reconsideration of any cause or motion submitted on appeal.”             “An application for

reconsideration is not designed for use in instances where a party simply disagrees with

the conclusions reached and the logic used by an appellate court,” but, rather, “provides

a mechanism by which a party may prevent miscarriages of justice that could arise when

an appellate court makes an obvious error or renders an unsupportable decision under

the law.” State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956 (11th Dist.1996).

       {¶4}   “Application for reconsideration of any cause or motion submitted on appeal

shall be made in writing no later than ten days after the clerk has both mailed to the parties

the judgment or order in question and made a note on the docket of the mailing as

required by App.R. 30(A).”      App.R. 26(A)(1)(a).     The time prescribed for filing an

application for reconsideration may be enlarged by the court. “Enlargement of time to file

an application for reconsideration * * * shall not be granted except on a showing of

extraordinary circumstances.”      App.R. 14(B).    “Ohio appellate courts have granted

applications for delayed reconsideration well over a year after the issuance of the original

decision, citing subsequent decisions of [the Ohio Supreme Court] as providing the

required extraordinary circumstances.” State v. Moore, 149 Ohio St.3d 557, 2016-Ohio-

8288, 76 N.E.3d 1127, ¶ 90 (cases cited).

       {¶5}   In the present case, Stoutamire cites the Ohio Supreme Court decision in

State v. Bethel, __ Ohio St.3d __, 2022-Ohio-783, __ N.E.3d __, decided on March 22,

2022, as such a case presenting extraordinary circumstances meriting an enlargement of

time to file his application for reconsideration. We agree.

       {¶6}   At issue in the underlying appeal was the denial of Stoutamire’s Motion for

a New Trial. In affirming the denial of the Motion, this court relied on a line of cases from

                                              2

Case No. 2019-T-0033
“this [court] and virtually every other appellate court in Ohio” for the proposition that leave

to file a motion for new trial “must be sought within a reasonable time.” Stoutamire, 2019-

Ohio-4737, at ¶ 13. Applying that law, this court held that “the Motion for New Trial was

properly denied for not being filed within a reasonable time following the discovery of the

evidence on which it is based.” Id. at ¶ 15.

       {¶7}   In Bethel, the Ohio Supreme Court repudiated this line of cases. The court

stated that Criminal Rule 33(B) “does not establish a timeframe in which a defendant must

seek leave to file a motion for a new trial based on the discovery of new evidence.” Bethel

at ¶ 55. Applying the Rule as written, there was no justification for the creation of a

reasonable-time requirement. Accordingly, a court of appeals errs by holding that it is

within the trial court’s discretion to deny a motion for leave based on the movant’s failure

to file the motion within a reasonable time after discovering the new evidence. Id. at ¶

58.

       {¶8}   The State argues that the Bethel decision does not constitute extraordinary

circumstances because it did not create a “new rule of law.” “Rather, the Ohio Supreme

Court merely examined the already existing Crim.R. 33(B) and determined that, as written

by the legislature, the rule did not include a ‘reasonable time’ requirement.” State’s Motion

in Opposition at 4.

       {¶9}   The State is correct that, when the Ohio Supreme Court’s interpretation of

a rule or statute clarifies the meaning of that rule or statute, the court does not announce

“a new rule of law” but, instead, merely determines what that rule or statute has always

meant. State v. Ketterer, 140 Ohio St.3d 400, 2014-Ohio-3973, 18 N.E.3d 1199, ¶ 14 (“in

cases in which we address the meaning of a statute for the first time * * * we are not

                                               3

Case No. 2019-T-0033
announcing a new rule of law but instead are determining what the relevant statutes have

meant since their enactment”).

      {¶10} However, the State is not correct that the subsequent supreme court

decision must state a “new rule of law” in order to justify delayed reconsideration. The

words “new rule of law” do not appear in the Moore opinion but, rather, in a concurring

opinion.   Moore, 149 Ohio St.3d 557, 2016-Ohio-8288, 76 N.E.3d 1127, at ¶ 106

(O’Connor, C.J., concurring). Of equal weight is the fact that, in the appellate decisions

cited by both the majority and concurring opinions, the subsequent decisions justifying

delayed reconsideration often did not announce a new rule of law but construed or

interpreted existing law. For example, in Lyttle v. Ohio, 12th Dist. Butler No. CA2010-04-

089, 2012-Ohio-3042, cited by both the majority and the concurrence, the court of appeals

granted reconsideration based on the Ohio Supreme Court’s clarification of an earlier

supreme court decision:

             We find that such extraordinary circumstances exist in the present
             case, and therefore grant appellant’s motion to enlarge time. The
             majority’s holding in Lyttle II was predicated entirely on the lack of a
             petition process for appellant, thus rendering the decision from which
             he appealed void. However, the Ohio Supreme Court’s subsequent
             decision in State v. Palmer, 131 Ohio St. 278, 2012-Ohio-580, ¶ 17,
             held that, “[State v.] Bodyke [126 Ohio St.3d 266, 2010-Ohio-2424]
             did not invalidate the petition process for sex offenders set forth by
             R.C. 2950.031(E) and 2950.032(E).” We therefore find appellant’s
             application for reconsideration to be well-taken.

Id. at ¶ 5; see also State v. Lawson, 2013-Ohio-803, 984 N.E.2d 1126, ¶ 5 (10th Dist.)

(delayed reconsideration granted in light of subsequent supreme court decisions

“clarifying the application” of statutory amendments to Megan’s Law); State v. Cedeno,

192 Ohio App.3d 738, 2011-Ohio-674, 950 N.E.2d 582, ¶ 3 (“[t]he Jordan line of cases

had made apparent our error in failing to vacate Cedeno’s sentences as void” and
                                            4

Case No. 2019-T-0033
“provided the extraordinary circumstances that warranted enlarging the application time”).

       {¶11} While Stoutamire has demonstrated extraordinary circumstances justifying

the filing of a delayed application for reconsideration, we find that application fails to

demonstrate that reconsideration is warranted. Although this court’s statement that

Stoutamire’s failure to move for a new trial within a reasonable time of the discovery of

the new evidence was erroneous in light of Bethel, that part of the holding was not

determinative of the appeal.

       {¶12} In Stoutamire, the trial court denied Stoutamire’s Motion on the grounds that

“Defendant has failed to establish that he was unavoidably prevented from obtaining the

evidence for which his motion is based upon.” Stoutamire, 2019-Ohio-4737, at ¶ 10;

compare Bethel, 2022-Ohio-783, at ¶ 53 (“Crim.R. 33(B) * * * states only that a defendant

must show that he was ‘unavoidably prevented from the discovery of the evidence upon

which he must rely’”).

       {¶13} This court affirmed the trial court’s decision on those grounds:

               According to the record before this court, Stoutamire obtained his
               case file in June 2012, five years after he was found guilty of his
               crimes and over six years before he filed his Motion for New Trial.
               The issue of whether Stoutamire was “unavoidably prevented” from
               obtaining his case file for five years and/or whether he exercised
               reasonable diligence in obtaining the file is arguable. Given the
               record, a trial court could, in the exercise of its discretion, decide the
               issue either way and that decision would not necessarily be
               “unreasonable, arbitrary or unconscionable.” State v. Martin, 151
               Ohio St.3d 470, 2017-Ohio-7556, 90 N.E.3d 857, ¶ 27.

Id. at ¶ 12.

       {¶14} This is sufficient to affirm the denial of Stoutamire’s Motion. In stating that

Stoutamire did not seek a new trial within a reasonable time of the discovery of the

evidence, this court went beyond the trial court’s own holding and provided an alternative
                                               5

Case No. 2019-T-0033
justification for affirming the decision. That part of this court’s holding was issued “[a]part

from the issue of whether Stoutamire was ‘unavoidably prevented’ from obtaining his case

file.” Id. at ¶ 15. While the holding that Stoutamire’s Motion for Leave had to be filed

within a reasonable time has been abrogated by Bethel, the remainder of the decision

remains good law.

       {¶15} Accordingly, Stoutamire’s Motion for Reconsideration is denied.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                              6

Case No. 2019-T-0033